department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division uic jul tep mat attn legend participant a company m company n plan x court y state z date date date date year date amount ladies and gentlemen this is in response to the letter submitted on your behalf by your authorized representative in which you request a letter_ruling under sec_401 of page the internal_revenue_code with respect to a proposed transaction described herein the following facts and representations support your ruling_request company m which has its principal office in state z maintains plan x on behalf of certain of its employees company n is the trustee of plan x plan x is a defined_contribution_plan that contains a cash_or_deferred_arrangement coda described in code sec_401 your authorized representative asserts that plan x is qualified within the meaning of code sec_401 a and its trust tax-exempt pursuant to code sec_501 plan x received its most recent favorable determination_letter on date dollar_figure of plan x provides in summary that except as provided in sec_1 a - b of treasury regulations or as otherwise required_by_law benefits provided under the plan shall not be alienated assigned encumbered garnished etc participant a has been an employee of company m since june year participant a has an account in plan x’s coda currently participant a has no right to a distribution of amounts standing to his credit under plan x on date i participant a was convicted of violations of united_states_code u s c sec_841 and u s c sec_2 imprisonment participant a was assessed a fine in the amount of amount with interest at the rate of per year in addition to receiving a term of pursuant to the procedures authorized by the federal debt collection procedures act of fdcpa u s c sections the united_states filed an application_for a writ of garnishment against participant a’s plan x account with court y on date court y issued an order of garnishment pursuant to which it ordered company m as garnishee to pay the united_states sums being held in plan x on behalf of participant a said payments were to continue until participant a’s debt to the united_states is paid in full or until the garnishee no longer has possession custody or control of any property belonging to participant a or until further order of the court on date court y issued an order for continuing garnishment on date court y issued a consent order pursuant to which its previous orders referenced above were stayed for a period of six months the order also required company m to request a letter_ruling from the internal_revenue_service that plan x’s paying the united_states government amounts from participant a’s plan x account to satisfy the fine referenced above will not disqualify plan x this request for letter_ruling was filed by company m pursuant to the date consent order page based on the above facts and representations company m through its authorized representative request the following letter_ruling that company m’s honoring the above described court y order of garnishment pursuant to which company m was ordered to pay amounts from participant a’s plan x account to the united_states will not result in the failure of plan x to meet the requirements of code sec_401 with respect to your ruling_request code sec_401 provides in general that a_trust shall not ‘constitute a qualified_trust under code sec_401 unless the plan of which the trust is a part provides that benefits under the plan may not be assigned or alienated a limited exception applies to the voluntary and revocable assignment of up to percent of any benefit payment to a plan participant in pay status ' code sec_401 provides exceptions to the anti-alienation rule_of code sec_401 which are not pertinent in the instant case sec_1_401_a_-13 of the income_tax regulations provides that the anti- alienation rule_of code sec_401 does not apply to the enforcement of a federal tax levy made pursuant to code sec_6331 sec_1_401_a_-13 provides that the anti-alienation rule_of code sec_401 does not apply to the collection by the united_states on a judgment resulting from an unpaid tax_assessment sec_1_401_a_-13gi provides that an assignment_or_alienation for purposes of code sec_401 includes any direct or indirect arrangement whereby a party acquires a right enforceable against a plan in or to all or any part of a plan benefit which may become payable to a participant or beneficiary the fdcpa is codified pincite u s c sections to u s c provides in relevant part that a fine is a form of debt subject_to collection under the fdcpa u s c provides in relevant part that a court may issue a writ of garnishment against property including nonexempt disposable earnings in which the debtor has a substantial interest and which is in the possession custody of a person other than the debtor in order to satisfy a judgment against the debtor u s c a provides that the united_states may enforce a judgment imposing a fine in accordance with the practices and procedures for the enforcement of a civil judgment under federal or state law against all property or rights to property of the person fined except that property_exempt_from_levy for taxes pursuant to sections page a q and of the internal_revenue_code shall be exempt from enforcement of the judgment under federal_law - none of the above-referenced subsections of code sec_6334 apply to pensions or benefits provided under a retirement_plan described in code sec_401 u s c a in pertinent part applies the exemptions found under either u s c sec_522 bankruptcy or the law of a debtor’s domicile to enforcement actions under the fdcpa u s c sec_522 in pertinent part exempts payments under a stock bonus pension profit-sharing annuity or similar plan or contract which is qualified under either code sec_401 sec_403 sec_403 or sec_408 from a debtor’s estate in a bankruptcy action u s c a provides that u s c shall not apply to the enforcement of a fine under federal_law u s c c provides that a fine imposed as part of a criminal sentence pursuant to the provisions of subchapter_c of chapter of title sections et seq or an order of restitution made pursuant to this title is a lien in favor of the united_states on all property and rights to property of the person fined as if the liability of the person fined were a liability for a tax assessed under the internal_revenue_code_of_1986 the legislative_history of u s c provides in relevant part that criminal fines are to be treated as if they were debts for delinquent income taxes under the internal_revenue_code the legislative_history also indicates that the only property exempt from execution for a criminal fine is that property described in a which is a subset of that property exempted from levy for the collection of income taxes under u s c sec_6334 see h_rep_no s rep no and h conf_rep no all of which are reprinted pincite u s c c a n with respect to your ruling_request u s c and its legislative_history indicate that the united_states may enforce a judgment to collect a criminal fine rendered in its favor against all of a defendant’s property except that property which would be exempt from a levy for the payment of federal income taxes pursuant to u s c a certain exemptions under sec_6334 of the code apply to actions to enforce a criminal fine however a plan participant’s interest in a qualified_plan does not come within any of the cited code sec_6334 exemptions _ thus since none of the specific exemptions found in u s c applies to the collection of fines said section authorizes the united_states to collect a fine imposed against an individual from the fined individual’s interest in a qualified_retirement_plan page however the issue is then raised as to whether said collection would violate code sec_401 two recent cases have held that the federal government may collect criminal fines from a pension_plan without disqualifying the plan in united_states v tyson no 02-x- e d mich date a case involving essentially the same facts as this ruling_request a participant in the ford motor company retirement trust was convicted in federal court and ordered to pay restitution the federal government filed an application_for a writ of continuing garnishment under the fdcpa and the magistrate judge ruled that the government was entitled to garnish the participant’s interest in the ford trust slip op pincite ford argued that code sec_401 prohibited the garnishment since sec_1 a - b of the regulations only exempts federal tax_liabilities and not liabilities that are like tax_liabilities or similar to tax_liabilities slip op at the court disagreed and held that under the fdcpa a fine is a lien in favor of the government and that the liability is treated as if’ it were a liability for an assessed tax slip op pincite the court then held that collection of the ordered restitution falls implicitly within the exception listed in regulation sec_1_401_a_-13 for collection by the united_states on a judgment resulting from an unpaid tax_assessment id the united_states court for the eastern district of michigan also ruled in favor of permitting garnishment in united_states v clark no 02-x-74872 e d mich date in clark a participant in the ford motor company-uaw retirement_plan was convicted for his involvement in a food stamp conspiracy sentenced to a term of imprisonment and fined dollar_figure the federal government sought a writ of garnishment against the participant’s interest in the plan arguing that pension benefits are subject_to garnishment under the fdcpa for restitution in a criminal case ford argued that criminal restitution is not specifically listed among thee slip op pincite ford did not distinguish the tyson case or explain why exceptions to anti-alienation specified in code sec_401 and regulation sec_1 a - b criminal restitution should be treated differently than a criminal fine in any event the court rejected ford’s argument and followed the holding and reasoning of tyson slip op pincite the court also relied on united_states v rice 196_fsupp_1196 n d okla which concluded that an erisa plan was subject_to garnishment to satisfy a criminal fine pursuant to the fdcpa finally the court distinguished 493_us_365 reasoning that guidry left room for congress to provide exceptions to the anti-alienation rule and concluding that congress created such an exception when it enacted the fdcpa slip op pincite guidry also did not preclude the page treasury_department and the internal_revenue_service from crafting exceptions to the anti-alienation rule in regulations as when regulation sec_1_401_a_-13 was published the above-referenced sections of the united_states_code indicate that a judgment rendered by a federal court imposing a fine payable to the united_states is to be treated as a tax_liability as such it is a reasonable interpretation of sec_1_401_a_-13 of the regulations that said section authorizes the enforcement of such judgment against a plan participant’s interest in a code sec_401 plan irrespective of the general anti-alienation tule of code sec_401 thus after careful consideration and consistent with the holdings and the rationales of the courts in tyson and clark we are of the opinion that the general anti- alienation rule_of code sec_401 does not preclude a court’s garnishing the account balance of a fined participant in a qualified_pension plan in order to collect a fine imposed in a federal criminal action that company m’s honoring the above described court y order of garnishment ‘pursuant to which company m was ordered to pay amounts from participant a’s plan x account to the united_states will not result in the failure of plan x to meet the requirements of code sec_401 this letter_ruling is based on the facts and representations contained herein pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative this letter is directed only to the taxpayer that requested it and is based solely on the representations made with respect thereto sec_6110 of the code provides that it may not be used or cited as precedent page point_of_contact with respect to this letter_ruling phone who may be reached -_ ‘enclosures deleted copy of ruling letter notice of intention to disclose sincerely yours darues u pow frances v sloan manager employee_plans technical group d e t a v o d o e
